Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Election/Restrictions
Applicant’s election of the species without traverse in the reply filed on 12/28/2021 is acknowledged.  After a search of the prior art and further consideration, the election of species requirement is hereby withdrawn

Status of Claims
Applicant’s preliminary amendment filed 6/25/2021, canceling Claims 1-29 and adding Claims 30-59, is acknowledged.
Claims 30-59 are pending.
Claims 30-59 (30 claims) are allowed.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed 6/25/2021, is acknowledged and has been considered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior does not teach or make obvious the instantly claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG POLANSKY whose telephone number is (571)272-9070. The examiner can normally be reached M-F 10:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/GREGG POLANSKY/Examiner, Art Unit 1629   

/SAVITHA M RAO/Primary Examiner, Art Unit 1629